      CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 1 of 31



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Residential Funding Company, LLC and                         Civ. No. 13-3519 (PAM/HB)
 ResCap Liquidating Trust,

                      Plaintiffs,

 v.                                                     MEMORANDUM AND ORDER

 Universal American Mortgage Company,
 LLC,

                      Defendant.


       This matter is before the Court on the parties’ Motions for Summary Judgment and

Motions to Exclude Expert Witnesses. For the following reasons, the Motions are granted

in part and denied in part.

BACKGROUND

       Plaintiffs Residential Funding Company and ResCap Liquidating Trust

(collectively, “RFC”) claim that Defendant Universal American Mortgage Company

breached the parties’ contracts and must indemnify RFC for allegedly defective mortgage

loans that Universal sold to RFC and RFC subsequently aggregated into mortgage-backed

securities trusts (“RMBS trusts”). When the housing market collapsed in 2008, the RMBS

trusts suffered huge losses. The trusts sued RFC, forcing RFC into bankruptcy. In 2013,

RFC paid more than $8.5 billion to settle the trusts’ and their insurers’ claims in the

bankruptcy case.     In this lawsuit, RFC seeks to recoup some of those losses from

Universal.
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 2 of 31



       Universal sold mortgage loans to RFC for more than 20 years. At issue here,

however, are 1186 loans 1 that Universal sold to RFC, most of which originated between

2003 and 2007. (Pls.’ Confidential Updated Loan List, Thomson Aff. Ex. 41 (Docket No.

911).) The parties refer to these loans as the “At-Issue” loans, and according to Universal

they constitute less than 0.06% of the approximately 2 million loans involved in the

bankruptcy settlement.

       This case is one of more than 30 that RFC filed in this District seeking recompense

from lenders for the bankruptcy settlement. Most of these cases were consolidated before

Judge Susan Richard Nelson; several were assigned to the undersigned. Many have since

settled, with the exception of this case and six cases still pending before Judge Nelson.

       Judge Nelson recently ruled on substantially similar Motions in her still-pending

cases. In re RFC and ResCap Liquidating Trust Litig., Civ. No. 13-3451 (D. Minn. filed

Dec. 12, 2013). For ease of reference, the Court will refer to Judge Nelson’s rulings as

“In re RFC SJ Order” (Docket No. 4307) and “In re RFC Daubert Order” (Docket No.

4471). Although the Court has conducted an independent review of the parties’ arguments

and the legal standards at issue, Judge Nelson’s rulings are thorough and illuminating. As

discussed further below, the Court agrees with most of Judge Nelson’s decisions, and her

reasoning is incorporated by reference.


1
  The parties initially claimed that there are 1104 loans at issue. Later in their briefing,
this number becomes 1122 loans. But by the Court’s count, there are 1186 loans on the
list at Docket No. 911.

                                             2
       CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 3 of 31



DISCUSSION

A.        Universal’s Summary-Judgment Motion

          1.    Standing

          Universal contends that Plaintiff Residential Funding Company LLC lacks standing

because it transferred its rights under all of its contracts to co-Plaintiff ResCap Liquidating

Trust. Plaintiffs do not seriously oppose the dismissal of RFC from the action but ask that

any dismissal be based on Universal’s “acknowledgment” that ResCap succeeded to RFC’s

rights.

          Because there is no dispute that Residential Funding Company has no interest in

this litigation, it will be dismissed. The Court will continue to refer to Plaintiff as RFC.

          2.    Sampling

          Out of the approximately 1100 Universal loans at issue here, RFC conducted a re-

underwriting analysis on a random sample of 153 loans. RFC contends that its sampling

analysis revealed defects in a significant proportion of the at-issue loans.

          Universal argues that RFC should not be allowed to use statistical sampling to

determine either breaches or damages. 2 Instead, according to Universal, RFC must prove

that each loan was defective and what damages flowed from that particular loan’s defects,

because the parties’ agreement 3 phrases its duties with regard to “each loan.” (See, e.g.,


2
  RFC has cross-moved for summary judgment, seeking a ruling that it may prove its
claims using statistical sampling.
3
    The parties’ agreement is a document called the Client Guide. (Duvall Decl. Ex. 39
                                              3
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 4 of 31



Client Guide § A202.)

       Judge Nelson thoroughly addressed this argument and rejected it, determining that

the “each loan” language from the Client Guide does not mean that RFC must prove its

claims “loan by loan.” In re RFC SJ Order at 68. Indeed, as Judge Nelson noted,

sampling may be the only way to manage proof of liability and damages with such large

loan populations. Id. at 69-70. While Universal contends that sampling is inappropriate,

each party’s analysis of the small 153-loan sample was expensive and time-consuming.

Conducting that sort of analysis on the entire population of loans would be unmanageable

and is unnecessary.     This Court agrees with Judge Nelson: sampling is appropriate.

Universal’s Motion on this point is denied and RFC’s Motion is granted.

       3.     Causation

       The Client Guide provides that lenders must indemnify RFC from “all losses”

“resulting from” or “arising from” a breach of the lenders’ representations and warranties.

(Client Guide § A212.) Both parties seek summary judgment on the proper interpretation

of the Client Guide’s causation standard.




(Docket No. 856) (Nov. 21, 2005, Client Guide).) This guide “governed the business
relationship between RFC and [Universal].” In re RFC SJ Order at 8. Universal disputes
whether the Client Guide applies to all or some of the loans at issue, but as Judge Nelson
did, the Court will assume that it applies. The parties seem to agree that the final
determination as to the Client Guide’s applicability is a question of fact for the jury to
determine. See id. at 8 n.5.

                                            4
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 5 of 31



       Universal contends that summary judgment is appropriate because the contract

requires but-for causation. Universal contends that because its allegedly bad loans were

only a tiny fraction of the total loans involved in the bankruptcy settlement, Universal could

not have been a but-for cause of RFC’s decision to settle in the bankruptcy case. RFC

counters that Universal’s theory amounts to a proximate cause standard, when the correct

standard is contributing cause. RFC asks the Court to find as a matter of law that it has

established that Universal’s breaches were a contributing cause of RFC’s liability in the

bankruptcy settlements.

       The Court agrees with Judge Nelson’s resolution of the causation issue. As Judge

Nelson noted, the correct causation standard is drawn from the parties’ contract, not from

the common law. In re RFC SJ Order at 93. The Client Guide’s “resulting from” or

“arising out of” causation standard “mean[s] causally connected with, not ‘proximately

caused by.’” Id. at 94 (quoting Faber v. Roelofs, 250 N.W.2d 817, 822 (Minn. 1977)).

“This does not require that Plaintiffs show that any individual Defendant’s breaches were

the sole cause of Plaintiffs’ liabilities and losses—it merely requires that Plaintiffs show

that an individual Defendant’s breaches were a contributing cause of those liabilities and

losses.” Id. at 95 (emphases omitted).

       But there are genuine issues of fact regarding causation here. Specifically, the

parties offer conflicting expert witness opinions regarding whether the claims the trusts

and insurers asserted against RFC were based on the lenders’ alleged breaches of the Client


                                              5
       CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 6 of 31



Guide, or on RFC’s own representations to the trusts and insurers.          See id. at 100.

Resolution of these disputed opinions is inappropriate on summary judgment.

        4.     Statute of Limitations

        Universal contends that RFC’s breach-of-contract claims are untimely for loans sold

before May 14, 2006. Universal asserts that 644 of its at-issue loans were sold before that

date. Earlier in this litigation, RFC successfully defended motions to dismiss on the

statue-of-limitations issue by arguing that Section A201(M) of the Client Guide imposes a

continuing obligation on the lenders to inform RFC of problems with the underlying loans.

But as Judge Nelson noted, in the intervening two to four years since the motions to

dismiss, RFC has come up with no evidence “that after May 14, 2006, a [lender] failed to

notify RFC of information that might trigger the Section A201(M) obligation as to a loan

sold before May 14, 2006.” In re RFC SJ Order at 145. Thus, she determined that the

statute of limitations bars RFC’s contract claims for loans sold before May 14, 2006. Id.

        RFC argues that its “analysis indicates that [Universal’s] number [of untimely loans]

is inflated by more than 40%.” (Pls.’ Opp’n Mem. (Docket No. 859) at 21.) But RFC

does not provide the Court with its own calculation as to how many of Universal’s at-issue

loans were funded before May 14, 2006. And Universal points out that RFC’s own “loan

list shows that 449 out of 1122 at-issue loans were funded before May 14, 2006.” (Def.’s

Reply Mem. (Docket No. 909) at 6 n.5; see also Ex. 41 (Docket No. 911).) 4


4
    Universal acknowledges one of the pre-2006 loans is not subject to dismissal, because
                                              6
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 7 of 31



       Although the precise number remains to be determined, it is clear that the statute of

limitations bars RFC’s breach-of-contract claims as to any loan that funded before May 14,

2006. Universal’s Motion on this point is granted, and RFC’s contract claims as to those

loans are dismissed with prejudice.

       However, Universal’s argument that RFC’s indemnity claims are subject to the

same statute of limitations is without merit. RFC’s indemnity claims are not breach-of-

contract claims “repackaged” as indemnification claims. And courts, including this Court,

have repeatedly rejected this argument, finding that RFC’s indemnity claims did not accrue

until RFC’s liability was fixed, which was not until RFC settled the claims against it. See

In re RFC SJ Order at 146 (citing cases). RFC’s indemnification claims are not untimely.

       5.      Damages

       RFC’s damages expert witness, Dr. Karl Snow, uses three different methods to

calculate RFC’s damages: the Breaching Loss approach, the Allocated Loss approach, and

the Allocated Breaching Loss approach. In re RFC SJ order at 150. Universal contends

that each of these approaches is fundamentally flawed and should be excluded as

speculative.




there is evidence that Universal knew of information regarding this loan that it should have
communicated to RFC under Section A201(M).

                                             7
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 8 of 31



               a.     Breaching Loss approach

         The Breaching Loss approach calculates the amount of loss RFC suffered from each

bank’s breaching loans. So, for example, if a breaching loan went into default with a

balance of $150,000 including interest and fees, RFC’s loss under this approach would be

$150,000 minus whatever proceeds were realized from the sale of the property. This

approach is based on the repurchase remedy from the Client Guide, which requires a lender

to repurchase defective loans within 30 days of RFC’s demand that it do so. (Client Guide

§ A210(A).) Universal argues that the Breaching Loss approach’s reliance on this remedy

is inappropriate because RFC no longer owned any of the loans at issue—they were all

sold into the RMBS trusts. Thus, there was nothing to repurchase. Moreover, any loss

was incurred by the trusts and their insurers, not RFC, making this damages model

inapplicable in any event.

         The flaw with the Breaching Loss approach, however, is more simple: it does not

account for any discount RFC negotiated in the bankruptcy settlements.         Dr. Snow

determined that RFC settled its claims for less than 30 cents on the dollar. (Snow Rpt.

¶ 91.)    But the Breaching Loss approach measures “each [lender’s] share of the

indemnification liability as equal to 100% of the losses on the [lender’s] allegedly

breaching loans, despite the steep discount agreed to in the Settlements.” In re RFC SJ

Order at 159.       This windfall alone makes the Breach Loss approach excludable.

Universal’s Motion as to this approach is granted.


                                             8
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 9 of 31



              b.     Allocated Loss approach

       The Allocated Loss approach assesses damages based on each bank’s share of total

losses on all loans, not just breaching loans. The total losses are capped at the amount

RFC agreed to pay in the bankruptcy settlements. Thus, unlike the Breaching Loss

approach, this approach provides no windfall to RFC.

       Universal challenges this approach because it is not based on Universal’s alleged

breaches of the Client Guide, but rather is based only on Universal’s share of the total

population of at-issue loans. The Court agrees. The Client Guide does not permit RFC

to seek indemnity for any loss a loan experiences, but only for losses caused by Universal’s

failure to abide by the Client Guide. Thus, for example, a loan that falls into default

because the homeowner became ill would sustain a loss, but unless Universal’s

representations regarding the loan were faulty would not constitute a breaching loan for

which indemnification was required. Universal’s Motion as to this approach is granted.

              c.     Allocated Breaching Loss approach

       The Allocated Breaching Loss approach allocates a portion of the settlement based

on a ratio of Universal’s breaching losses on its at-issue loans to the overall breaching

losses on all at-issue loans. This approach does not hold Universal responsible for all

losses RFC suffered, but only for its portion of RFC’s settlement obligations.

       Universal attacks the Allocated Breaching Loss approach as too speculative to allow

a jury to correctly calculate damages. But this method is sufficiently specific to “provide[]


                                             9
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 10 of 31



the factfinder with a non-speculative basis to assess the value of the claims that are

identifiable by Defendants.” In re RFC SJ order at 175. As Judge Nelson found,

       The model assigns damages to a [lender] based on the number of loans it sold
       to RFC, which is a concrete and verifiable number. The model also assesses
       economic losses to at-issue mortgages based on reliable loan data. Further,
       the model targets its assessment of damages toward only those loans that it
       estimates contained breaches of the Client Guide and Trust Agreement based
       on a sampling protocol.

Id. at 175-76. This approach complies with Minnesota’s requirement that a plaintiff prove

damages to a reasonable certainty that need not be mathematically precise. Poppler v.

Wright Hennepin Co-Op Elec. Ass’n, 834 N.W.2d 527, 546 (Minn. Ct. App. 2013). The

Allocated Breaching Loss approach is an appropriate method for calculating damages, and

Universal’s Motion to exclude this approach is denied.

       6.     Experts

       Finally, Universal contends that RFC’s expert opinions are flawed and should be

excluded, and that, if excluded, RFC’s claims fail. As discussed below, however, the

Court declines to exclude most of the challenged expert testimony. Universal’s Motion

on this point is denied.

       7.     Conclusion

       Universal is entitled to summary judgment on RFC’s lack of standing, the statute of

limitations, and that RFC may not present to the jury either the Breaching Loss approach

or the Allocated Loss approach. The remainder of Universal’s Motion, however, is

denied.

                                           10
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 11 of 31



B.     RFC’s Summary-Judgment Motion

       RFC’s Motion for Partial Summary Judgment raises many of the same issues

discussed above. The Court will discuss below only the unique issues RFC raises.

       1.     “Sole discretion”

              a.     Breaches

       RFC contends that summary judgment is appropriate, finding that the Client Guide

confers sole discretion on RFC to determine breaches and settle claims. The terms of the

Client Guide are undeniably broad:      “Whenever any provision of this Client Guide

contract requires []RFC to make a determination of fact or a decision to act, or to permit,

approve or deny another party’s action such determination or decision shall be made in

[]RFC’s sole discretion.” (Client Guide § 113B.) And the Client Guide allows RFC to

make several relevant determinations, including whether events of default have occurred.

(Id. § A210(A).) Universal’s obligations to indemnify RFC, as well as RFC’s breach-of-

contract claim against Universal, arise out of alleged events of default with respect to

Universal’s at-issue loans.

       Universal contends that this “sole discretion” language pertains only to RFC’s

exercise of the repurchase remedy. Universal’s contention is belied by the broad wording

of section 113B, however. The section does not contain any limiting language, and like

Judge Nelson, this Court rejects Universal’s “strained reading” of the Client Guide. In re

RFC SJ Order at 72. Moreover, the Eighth Circuit has already affirmed this understanding


                                            11
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 12 of 31



of RFC’s discretion, finding that “[t]he Client Guide gives [RFC] ‘sole discretion’ to

determine whether an Event of Default has occurred . . . . There is nothing ambiguous

about this language.” Residential Funding Co. v. Terrace Mortgage Co., 725 F.3d 910,

916 (8th Cir. 2013). RFC’s Motion on this point is granted.

              b.     Settlement decisions

       A party seeking indemnity from another for a settlement must, under Minnesota

law, establish not only that the underlying claims fall within the parties’ indemnification

agreement, but also that the settlement was reasonable. Osgood v. Med., Inc., 415 N.W.2d

896, 903 (Minn. Ct. App. 1987). RFC asks the Court to determine that the Client Guide

gives RFC the sole discretion to enter into settlements, and thus that Universal may not

challenge the underlying settlements as unreasonable under Minnesota law.

       The Client Guide allows RFC to make settlement decisions without consulting

Universal. (See Client Guide § A212 (providing that RFC “has the right to control any

litigation . . related to a Loan, including but not limited to . . . making settlement

decisions”).) But as Judge Nelson found, the Client Guide cannot override Minnesota’s

reasonableness requirement. In re RFC SJ Order at 77. Judge Nelson ultimately declined

to find as a matter of law that the settlements were reasonable, instead determining that

there are questions of fact as to the reasonableness of the settlements and that this issue is

for the jury to determine. (Docket No. 4458.)




                                             12
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 13 of 31



       The Court respectfully disagrees with Judge Nelson’s conclusion regarding proving

reasonableness. While reasonableness may in some instances be a question of fact, when

the facts are such that a reasonable factfinder would only make one determination, the

Court may make that determination as a matter of law. See, e.g., Young v. Pollock Eng’g

Grp., Inc., 428 F.3d 786, 794 (8th Cir. 2005) (stating that when there is “no room for an

honest difference of opinion among reasonable people” the court may determine a question

of fact) (quotation omitted); Swarthout v. Mut. Serv. Life Ins. Co., 632 N.W.2d 741, 745

(Minn. Ct. App. 2001) (holding that questions of fact can become questions of law “if

reasonable persons can draw only one conclusion from the evidence”). This settlement

was negotiated over a period of many months, and an experienced federal bankruptcy judge

actively presided over those negotiations. See In re RFC SJ Order at 12-20 (describing

bankruptcy and settlement process).       The settlements were approved in painstaking

fashion by another experienced federal bankruptcy judge. See id. at 16 (noting bankruptcy

judge’s 134-page opinion regarding the bankruptcy plan and settlements).         And the

bankruptcy judge specifically found that the settlements were reasonable. Id. at 17.

       This Court agrees with the conclusions of the bankruptcy judge. The bankruptcy

settlements were reasonable as a matter of law and the parties will not be permitted to

present evidence to the jury on this issue.




                                              13
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 14 of 31



       2.     Recovery

       The parties dispute whether the Client Guide allows RFC to recover only its actual

losses or its liabilities. Actual losses are what RFC paid in the settlements, while liabilities

include all claims that were allowed in the bankruptcy matter without the reduction factor

that the settlement reflected. This difference is significant, because as noted previously,

RFC settled the claims against it for less than 30 cents on the dollar.

       Universal implicitly acknowledges that the Client Guide that took effect in

December 2005 requires Universal to indemnify RFC for all liabilities, not just losses.

(See Def.’s Opp’n Mem. (Docket No. 852) at 14 (stating that the “pre-December 2005

Guide does not authorize [RFC] to seek indemnity for liabilities”).) The newer version of

the Client Guide provides for indemnification from all “judgments,” “liabilities,” and

“claim[s]” against or involving RFC. (Client Guide § A212.) Thus, Universal must

indemnify RFC for any liabilities RFC incurred after December 2005.

       The pre-December 2005 Client Guide, however, did not use the term “liabilities.”

(See Ex. 38 (Docket No. 855) (Dec. 1, 1999, Client Guide).) Rather, the precursor to

section A212 provided that lenders “shall indemnify []RFC from all losses, damages,

penalties, fines, forfeitures, court costs and reasonable attorneys’ fees, judgments, and any

other costs, fees and expenses resulting from any Event of Default . . .; or from any claim,

demand, defense, or assertion against or involving []RFC . . . .” (Id. § 274.) Universal

argues that this provision’s failure to include “liabilities” means that RFC is entitled to seek


                                              14
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 15 of 31



only its actual losses on loans subject to this version of the Client Guide.

       The text of section A212 does not support Universal’s narrow reading of the earlier

Client Guide.     The term “judgments” alone includes liabilities, and the section’s

separation of losses and claims indicates that “claims” are not a subset of “losses,” as

Universal argues. As Judge Nelson held, the addition of “liabilities” in the newer Client

Guide “only served to clarify the language rather than materially alter the terms of the

contract.” In re RFC SJ Order at 87 (emphasis omitted). Universal is obligated to

indemnify RFC for its liabilities, not merely its actual losses.

       RFC takes its arguments a step further, asking that the Court determine as a matter

of law that it can recover from Universal all losses RFC incurred on Universal’s breaching

loans, without requiring any allocation to account for the settlements. But as the Court

previously discussed, the Breaching Loss approach, which does not make any allocation

for the settlements, is an inappropriate way to measure the damages here. RFC’s Motion

on this point is denied.

       3.     Causation

       RFC asks the Court to hold as a matter of law that Universal’s breaches of the Client

Guide caused RFC’s losses and liabilities. According to RFC, the evidence is undisputed

that the claims of the RMBS trusts and insurers arose out of defects in the loans that

Universal and other lenders sold to RFC. Because RFC made representations to the trusts

and insurers based on Universal’s representations to RFC, RFC contends that there can be


                                              15
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 16 of 31



no question that Universal’s breaches of the Client Guide caused the creditors’ claims.

       As discussed above, the Client Guide requires only that RFC establish that

Universal’s breaches were a contributing cause of RFC’s losses and liabilities. But while

RFC has proffered evidence that could establish Universal’s responsibility for RFC’s

losses in the bankruptcy settlement, Universal has proffered contrary evidence.           In

particular, the expert witnesses vehemently disagree about this issue, with Universal’s

experts opining that RFC’s pool-wide representations to the RMBS trusts cannot be tied to

any Client-Guide required loan-level representation that Universal made to RFC. Such

disputed questions of fact are not appropriate for resolution on a motion for summary

judgment, and RFC’s Motion on this point is denied. See In re RFC SJ Order at 103

(noting that “the parties present a classic battle of the experts that cannot be resolved on

summary judgment”).

       4.     Affirmative Defenses

       RFC next seeks summary judgment on three of Universal’s affirmative defenses:

reliance, good faith and fair dealing, and waiver and estoppel.

              a.     Reliance

       Universal’s 12th affirmative defense asserts that RFC did not rely on Universal’s

representations and warranties and would have purchased the loans even if it had known

about the alleged defects in the loans.




                                            16
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 17 of 31



       The Client Guide provides that each lender “acknowledges that []RFC purchases

Loans in reliance upon the accuracy and truth of the [lender’s] representations and

warranties” and in reliance on the lender’s “compliance with the agreements, requirements,

terms and conditions set forth” in the Client Guide and related agreements. (Client Guide

§ A200.)    Universal cannot escape the import of this provision, which constitutes

Universal’s express acknowledgement that RFC bought the loans in reliance on the

lender’s representations and warranties, that the lenders would be liable for any

misrepresentation or breach of warranty regardless of RFC’s knowledge of the

misrepresentation or breach of the lenders’ representations and warranties, and that RFC

had no obligation to investigate or review the lenders’ representations and warranties. In

re RFC SJ Order at 130. “The plain language of these provisions is clear: under the

parties’ bargain, whether RFC actually relied on the [representations and warranties] . . . is

wholly irrelevant.” Id. The lenders argued that they did not agree that RFC would rely

on the accuracy of their representations when making its own representations to the RMBS

trusts. But as Judge Nelson stated, this argument is a causation argument repackaged as a

reliance argument. Id. at 131.

       Under the Client Guide, reliance is presumed and may not be disputed. RFC’s

Motion on this point is granted.




                                             17
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 18 of 31



              b.     Good faith and fair dealing

       Universal’s 11th affirmative defense contends that the covenant of good faith and

fair dealing bars RFC’s claims here. According to Universal, by declaring mass events of

default, RFC abused the discretion the Client Guide gave it. Universal argues that the

Client Guide required RFC to declare defaults on a loan-by-loan basis.

       While Minnesota law implies a covenant of good faith and fair dealing in every

contract, that covenant cannot supplant other contract provisions. Moreover, to establish

a breach of this covenant, a party must establish that its opponent “acted ‘dishonestly,

maliciously, or otherwise in subjective bad faith.’” In re RFC SJ Order at 136 (quoting

BP Prods. N. Am. Inc. v. Twin Cities Stores, Inc., 534 F. Supp. 2d 959, 968 (D. Minn.

2007) (Schiltz, J.)). Universal has no such evidence here. Rather, RFC did what the

contract permits: it exercised its discretion to determine events of default with respect to

the securitized loans. RFC’s Motion on this affirmative defense is granted. See In re

RFC SJ Order at 138.

              c.     Waiver and estoppel

       Universal’s 15th affirmative defense contends that RFC’s claims are barred by

waiver and estoppel, because it ostensibly knew of the breaches and bought or securitized

the loans despite that knowledge. The terms of the Client Guide, however, provide that

Universal can be “fully liable for any misrepresentation or breach of warranty regardless

of whether it or []RFC actually had, or reasonably could have been expected to obtain,


                                            18
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 19 of 31



knowledge of the facts giving rise to such misrepresentation or breach of warranty.”

(Client Guide § A200.) This provision further explains that Universal’s representations

and warranties “are not affected by any investigation or review made by, or on behalf of,

[]RFC except when expressly waived in writing by []RFC.” (Id.)

      Universal contends that Minnesota law requires the Court to submit the issue of

waiver and estoppel to the jury. Relying principally on Pollard v. Southdale Gardens of

Edina Condominium Association, Inc., 698 N.W.2d 449 (Minn. Ct. App. 2005), Universal

argues that “the mere presence of a nonwaiver clause does not automatically bar a waiver

claim.” (Def.’s Opp’n Mem. (Docket No. 852) at 50 (quoting Pollard, 698 N.W.2d at

453).) Moreover, Universal asserts that the Client Guide’s nonwaiver clause cannot in

any event preclude an estoppel claim. (Id. at 51 (citing Pollard, 698 N.W.2d at 454).)

      The holding in Pollard is inapposite. The nonwaiver clause in Pollard did not

contain a writing requirement, as the Client Guide does. See Pollard, 698 N.W.2d at 451-

52. The nonwaiver clause at issue here is susceptible to only one interpretation, and that

is to preclude any defense of waiver and estoppel with regard to RFC’s knowledge or

conduct unless RFC agreed to waive the issue in writing. There is no evidence of any

writing here, and summary judgment is appropriate on Universal’s 15th affirmative

defense.




                                           19
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 20 of 31



        5.    Other arguments

        Universal continues to press the oft-rejected argument that RFC has no liability for

which Universal can provide indemnity because all of RFC’s liabilities were extinguished

in the bankruptcy proceeding.       This argument is utterly without merit.         While a

bankruptcy termination often does extinguish a debtor’s liability, that termination is subject

to the terms of the confirmed plan. Here, the plan specifically provided that RFC’s

liabilities, as well as its claims against the lenders, were not extinguished at the plan’s

confirmation. The plan established the liquidating trust and provided that all causes of

action RFC had were preserved in the trust. And the plan “unequivocally preserves

Rescap’s right to indemnification for the claims at issue here.” In re RFC SJ Order at 53.

The Court rejects Universal’s attempt to circumvent the clear language of the confirmation

plan.

        Nor can Universal contend that RFC’s indemnity claim is precluded by RFC’s own

fraud or negligence. The Client Guide requires the lenders to indemnify RFC against any

claim, even one regarding RFC’s own conduct: “Sections A202(II) and A212 clearly and

unequivocally express the parties’ intent to transfer liability to [the lenders] for RFC’s own

acts of negligence.” In re RFC SJ Order at 36. And because there is no evidence that

RFC has ever been found liable for intentional misconduct or fraud, there is no support for

Universal’s attempt to evade liability for indemnification based on Universal’s bare

allegation of intentional misconduct. See In re RFC SJ Order at 41-42.


                                             20
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 21 of 31



       6.     Conclusion

       RFC has established that it is entitled to summary judgment on its discretion to

determine breaches of the Client Guide, on its experts’ use of sampling to prove RFC’s

claims, that the Client Guide imposes a contributing cause standard for liability, that the

bankruptcy settlements were reasonable, that it may recover its losses and liabilities, and

on Universal’s 11th, 12th, and 15th affirmative defenses. The remainder of RFC’s Motion

is denied.

D.     Universal’s Daubert Motions

       The Supreme Court has assigned district courts with the role of gatekeeper to ensure

that only relevant and reliable expert testimony is admitted under Fed. R. Evid. 702.

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). To determine reliability,

the Court should examine (1) whether the theory or technique “can be (and has been)

tested,” (2) whether it “has been subjected to peer review and publication,” (3) the “known

or potential rate of error,” and (4) whether the theory or technique has been generally

accepted within the relevant scientific community. Id. at 592-94.

        “[T]he factual basis of an expert opinion goes to the credibility of the testimony,

not the admissibility, and it is up to the opposing party to examine the factual basis for the

opinion in cross-examination.” Bonner v. ISP Techs., Inc., 259 F.3d 924, 929 (8th Cir.

2001) (quotation omitted). The Court should exclude an expert witness “[o]nly if the

expert’s opinion is so fundamentally unsupported that it can offer no assistance to the jury.”


                                             21
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 22 of 31



Id. at 929-30. However, the Court should not admit expert opinion evidence that “is

connected to existing data only by the ipse dixit of the expert.” Gen. Elec. Co. v. Joiner,

522 U.S. 136, 146 (1997).

         1.       Dr. Karl Snow

         Dr. Snow is RFC’s principal damages expert. The Court has already ruled on the

merits of some of Universal’s objections to Dr. Snow’s proposed testimony, finding that

Dr. Snow’s sampling methodology is sufficiently reliable, and finding that one of the three

loss approaches he advocates may be presented to the jury.         Universal’s Motion on

sampling and the Allocated Breaching Loss approach is denied, but is granted with respect

to the two loss approaches the Court previously excluded.

         Universal also argues that Dr. Snow’s calculations are fatally flawed because he

relied on the analysis of Steven Butler, 5 who conducted a reunderwriting as to a sample of

loans.        According to Universal, Butler’s reunderwriting analysis is fundamentally

unreliable because it focused on whether anything was amiss at the time of the loan’s

origination, rather than at the time RFC received notice of the alleged breach with regard

to the loan. Universal maintains that a breach at the loan’s origination, such as the

borrower’s failure to produce a required document at closing, might not be material later

in the life of the loan, and only material breaches could trigger the cure-and-repurchase


5
 Despite Universal’s contention in its summary-judgment briefing that “Butler’s opinion
on this topic is inadmissible legal opinion” (Def.’s Supp. Mem. (Docket No. 747) at 16),
Universal did not move to exclude any of Mr. Butler’s opinions.

                                             22
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 23 of 31



remedy in the agreements that pooled RFC’s loans into the RMBS trusts.

       The question the jury must answer is whether Universal breached a duty to RFC that

caused RFC to breach its agreements with the RMBS trusts. Thus, a breach at the time of

origination is relevant in the first instance, because such a breach likely triggered

Universal’s duties to RFC. Universal can argue to the jury that its alleged breaches did

not have a materially adverse effect on the loans and could not have caused RFC’s breaches

of its duties to the RMBS trusts. This is not a reason to exclude Dr. Snow’s opinions.

       Universal also contends that, even if sampling is allowed, Dr. Snow’s sampling is

untrustworthy because he allegedly used the wrong loan population from which to draw

his sample. Dr. Snow used a population of approximately 460,000 at-issue loans, which

are loans that as of a certain date had actual losses of at least $500 or were 90 or more days

delinquent, in foreclosure, or real-estate owned.      From this population, he estimated

breach rates for Universal’s loans. But more than 2 million loans were involved in the

bankruptcy settlements and according to Universal, Dr. Snow could not have correctly

calculated a breach rate by sampling only the subset of breaching loans. Moreover,

Universal maintains that he cannot reliably estimate the percentage of the settlements that

can be attributed to Universal’s share of the at-issue loans as opposed to the other 1.5

million loans.

       RFC points out that the remaining 1.5 million loans caused less than $900 million

in losses to the trusts, while the 463,000 at-issue loans caused $42 billion in losses. Indeed,


                                              23
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 24 of 31



nearly 1.3 million loans caused no loss whatsoever, because they were not in foreclosure

or otherwise delinquent. Thus, Dr. Snow’s failure to include those loans in his sampling

protocol was correct. Regardless, the inclusion of the total loan population would not

materially change Dr. Snow’s conclusions regarding the losses for which Universal is

responsible. Universal’s Motion on this point is denied.

       Finally, Universal argues that Dr. Snow’s opinions on the breach rates in the insurer

settlements is flawed because he allegedly allocates each settlement to specific loan pools

according to the breach rate of those pools. Universal contends that Snow did not conduct

any pool-specific sampling, so he impermissibly extrapolates breach rates from samples

drawn from all the pools and insurers to specific pools and specific insurers. Any issues

with Snow’s methods, however, are a matter for cross-examination, and do not render his

opinions excludable.

       Universal’s Motion to Exclude Dr. Snow is denied, except as to the two loss

approaches previously excluded.

       2.     Judge Richard Solum

       Judge Solum opines on the reasonableness of the three loss approaches that Dr.

Snow proposes, based on his “experience in assessing, resolving and/or mediating the

settlement of potential liabilities in respect to multi-defendant cases.” (Solum Rpt. (Def.’s

Ex. 23) ¶ 24.) Having determined that only the Allocated Breaching Loss approach can

be presented to the jury, expert testimony regarding the reasonableness of Dr. Snow’s


                                             24
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 25 of 31



methodology is unnecessary. Moreover, it is not appropriate to bolster the credibility of

one expert witness with the testimony of another. See Westcott v. Crinklaw, 68 F.3d 1073,

1076 (8th Cir. 1995) (discussing impropriety of using expert testimony to bolster a different

witness’s credibility). Whether Dr. Snow’s Allocated Breaching Loss approach is an

appropriate way to allocate the losses here is something for the jury to determine.

Universal’s Motion to exclude Judge Solum is granted.

       3.     Steven Albert, Dr. John Kilpatrick, Dr. Albert Lee

       These three witnesses will offer opinions regarding alleged appraisal value inflation

in Universal’s loans. Appraisal value is an important concept in this litigation. The

Client Guide prohibited lenders from selling loans to RFC that exceeded certain prescribed

loan-to-value ratios, which are determined in part by reference to a property’s appraisal

values.

       Universal first contends that the computer program RFC uses to bolster its claims

of appraisal inflation is unreliable and should be excluded. According to Universal, the

computer program, called Greenfield AVM or GAVM, estimates property values by using

data from after the date of the bankruptcy settlements. Specifically, the GAVM uses as

one input the tax-assessed value of the property which is drawn from tax assessments in

2013 and later, when most of the loans at issue closed in 2007 or before.

       Universal also argues that the three experts should be excluded for various reasons.

Dr. Kilpatrick created the GAVM model and Dr. Lee collaborated with him on applying


                                             25
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 26 of 31



the model to the loans in this case. If the GAVM showed that the loan’s original appraised

value was more than 15% higher than the GAVM estimated value, then the third expert,

Steven Albert, reviewed the original appraisal and offered an opinion as to whether that

appraisal violated the Uniform Standards of Professional Appraisal Practice and were

therefore not credible. A fourth expert, Steven Butler, then used Albert’s opinion to find

breaches of the Client Guide for certain loans whose GAVM estimated value was more

than 15% lower than the original appraised value and whose recalculated loan-to-value

ratio was either more than 100% or exceeded the guidelines by more than 10%.

       Universal contends that all of these experts should be excluded because they rely on

a computer program that did not exist at the time of the settlements in question. But when

the program was created has no bearing on whether it can reliably offer information

regarding the facts of the case.

       Universal’s contention that the program relies on new data is not well taken. As

RFC explains, while the program sometimes uses tax assessed value from 2013 or after,

this newer tax-assessed value is used only to determine whether there are anomalies in the

correlation between the subject properties’ original value and tax-assessed value and the

appraised value and tax-assessed value of other comparable neighboring properties. As

Dr. Lee testified, the tax-assessed value “improves the explanatory power of the” GAVM

program. (Lee Decl. ¶ 9.) Moreover, comprehensive tax-assessed value data from earlier

periods is simply not available.


                                            26
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 27 of 31



       Universal also asks the Court to exclude the opinions of Albert and Kilpatrick as to

appraisal misconduct in the market in general in the early 2000s. Universal argues that

this testimony is not tied to any Universal loan in particular and will inflame or confuse the

jury. RFC points out that the testimony is not that a few appraisers felt pressured by loan

originators to inflate appraisals, but that nearly 90% of appraisers felt that way. RFC also

notes that appraisers on Universal’s loans were some of the more than 11,000 appraisers

who signed a petition to the government asking for relief from the pressure to inflate

appraisals.

       The subject of this litigation is not the housing crisis nor is it the factors that led to

that crisis. A jury is entitled, however, to background information that helps them to

understand the history giving rise to the current dispute. The Court will not exclude the

challenged testimony, but Universal may object if it believes that any specific testimony is

irrelevant, unfairly prejudicial, or otherwise in violation of the Rules of Evidence.

       Universal’s Motion to exclude these experts is thus denied without prejudice to

specific objection at trial.

       4.      Donald Hawthorne

       Mr. Hawthorne is a litigator who offers his opinion that the bankruptcy settlements

were reasonable. The Court has already determined that the settlements were reasonable,

and thus Mr. Hawthorne’s testimony is unnecessary.            Universal’s Motion as to Mr.

Hawthorne is granted.


                                              27
     CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 28 of 31



       5.    Conclusion

       Universal’s Motion to Exclude is granted as to Judge Solum and Donald Hawthorne,

and as to Dr. Snow’s two previously excluded loss approaches. It is denied in all other

respects.

E.     RFC’s Daubert Motion

       1.    William Berliner

       Mr. Berliner is offered as a rebuttal expert for RFC’s expert Henry Hayssen, who is

an expert on the RMBS market and offers background testimony on the securitization of

mortgages. According to RFC, however, the testimony Berliner offers is not rebuttal;

indeed, Berliner’s report concedes that much of his testimony is not offered in rebuttal to

RFC’s expert, but rather is affirmative testimony regarding “context to the history and

rationales behind the development of the RMBS market and its various sub-markets.”

(Rand Decl. Ex. 2 (Docket No. 792) (Berliner Report) at 13.) While the Court does not

countenance gamesmanship with regard to expert witnesses, the Court will not exclude

Berliner’s testimony merely because some of that testimony is not rebuttal opinion.

       One of the subjects of Berliner’s testimony is whether RFC relied on Universal’s

representations. Reliance is not an element of a breach-of-contact claim, and thus any

testimony regarding reliance is irrelevant.      RFC also argues that Berliner will offer

impermissible testimony regarding causation. While causation is a disputed issue, the

Court will not permit Universal to present the jury with testimony that the causation


                                            28
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 29 of 31



standard is proximate cause rather than contributing cause. To the extent that Berliner’s

testimony comports with a contributing cause standard, it is admissible.

       RFC’s Motion to exclude Berliner’s testimony is granted in part and denied in part.

       2.     David Skeel

       Professor Skeel offers his opinion about the reasonableness of the bankruptcy

settlements. Again, because the Court has found that the settlements are reasonable as a

matter of law, Professor Skeel’s testimony is unnecessary. RFC’s Motion to exclude him

is granted.

       3.     Kenneth Feinberg

       To the extent Mr. Feinberg intends to offer testimony as to the reasonableness of the

bankruptcy settlements, his testimony is excluded. He may, however, offer opinions

regarding the propriety of the Allocated Breaching Loss approach that Dr. Snow proposes.

       RFC complains about Feinberg’s alleged lack of qualifications and the fact that he

spent less than 30 hours on this case. But those facts go to Mr. Feinberg’s credibility, not

the admissibility of his testimony. Indeed, all of RFC’s complaints about Feinberg’s

testimony are fodder for cross-examination, and not a reason to exclude him. Aside from

the reasonableness and loss-allocation restrictions mentioned above, the Court will not

exclude Feinberg’s testimony.




                                            29
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 30 of 31



       4.     Brian Lin

       Lin’s opinion focuses on what he views as RFC’s servicing errors with respect to

the loans at issue. RFC does not contend that this opinion is improper, but asks the Court

to exclude “a number of unsupported, irrelevant, and disparaging opinions Lin offers in

purported ‘corroboration’ of his analysis.” (Pls.’ Supp. Mem. (Docket No. 789) at 26.)

       The testimony at issue concerns RFC’s affiliated entity GMAC Mortgage, which

received substantial media coverage regarding its illegal “robosigning” practices.

According to RFC, Lin tries to impermissibly connect RFC to this robosigning scandal and

to paint RFC’s servicing business as suspect based on slim or no evidence. RFC also

argues that Lin relies on evidence that is hearsay and unduly prejudicial, such as news

reports regarding GMAC.

       Universal contends that Lin’s opinion is that RFC’s poor servicing performance

caused a good portion, if not all, of the losses here. According to Universal, Lin reviewed

a number of Universal’s at-issue loans and found that RFC and its affiliated entities

committed servicing errors in all but one case. And one of the alleged hearsay sources

Lin relies on are the consent decrees between RFC and the FDIC and state attorneys

general, which found that RFC and its affiliates were indeed very poor servicers and

required RFC to make changes to its servicing processes.

       Lin’s testimony is admissible. Of course, any hearsay sources on which Lin relies

are inadmissible, unless there is an independent basis for the admission of the sources.


                                            30
    CASE 0:13-cv-03519-PAM-HB Document 931 Filed 10/12/18 Page 31 of 31



Lin’s testimony is not excludable because he relies in part on evidence that is inadmissible.

RFC’s Motion as to Lin is denied.

       5.     Conclusion

       RFC’s Motion to Exclude is granted in part as to William Berliner, and granted as

to Professor Skeel. It is in all other respects denied.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Universal’s Motion for Summary Judgment (Docket No. 698) is GRANTED

              in part and DENIED in part;

       2.     Universal’s Motion to Exclude Certain Opinions and Testimony of Plaintiffs’

              Experts (Docket No. 700) is GRANTED in part and DENIED in part;

       3.     RFC’s Motion for Partial Summary Judgment (Docket No. 702) is

              GRANTED in part and DENIED in part; and

       4.     RFC’s Motion to Exclude Expert Testimony (Docket No. 704) is

              GRANTED in part and DENIED in part.


Dated: October 12, 2018
                                                          s/ Paul A. Magnuson
                                                          Paul A. Magnuson
                                                          United States District Court Judge




                                             31
